DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35 and 38-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/340,641 (reference application) in view of in view of Gonzales et al (US. Pat. App. Pub. 2005/0074489).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of co-pending application 17/340,641 fully encompass those of the instant application.
Regarding independent claim 35, claim 1 of co-pending application 17/340,641 recites nearly all the recitation of instant claim 35, but for the effervescent material comprising a gasified sugar alcohol material comprising entrapped water vapor and at least one sugar alcohol in the claimed amount. However, claim 11 of co-pending application 17/340,641 recites that sugar material may contain an entrapped gaseous component, such that its release occurs upon dissolution of the sugar material in the oral cavity. And while it does not recite that said sugar material is a sugar alcohol,  the Gonzales et al reference teaches that in water-soluble compositions intended to be orally consumed, an effervescent formulation can be provided that includes a first gas-dispersing sugar-substitute component (i.e., sorbitol) wherein a first gas (i.e., air - which inherently contains “water vapor”) is released (or “erupted”), and a second gas-generating component (citric acid/sodium bicarbonate) wherein a second gas is generated/evolved, upon contact with a minimal amount of water (i.e., saliva in the mouth of a user). These gas-dispersing components should generally comprise about 5% to about 85% of the total weight of the final composition, and this effervescent combination serves to enhance both the release and penetration of the active ingredient for more effective administration of an active ingredient to the user (see abstract and para. [0012]). From this teaching, one of ordinary skill in the art would have been motivated to substitute this sugar alcohol-based effervescent system (in place of the sugar-based structure) in the effervescent composition of co-pending application 17/340,621 in order to appreciate the benefits disclosed in Gonzales et al, as well as provide a chewable tobacco product having fewer calories due to the “sugar-free” nature of sugar alcohols (corresponding to the claimed “the effervescent material comprising a gasified sugar alcohol material comprising entrapped water vapor and at least one sugar alcohol, the gasified sugar alcohol material being present in an amount from about 10 to about 50 dry weight percent of the composition”). 
Regarding claim 38, co-pending application 17/340,621 recites the same language in claim 30.
Regarding claim 39, claim 22 of co-pending application 17/340,621 recites that its effervescent composition comprises a nicotine component which corresponding to the instantly claimed “material derived from a plant of the Nicotiana species”.
Regarding claim 40, co-pending application 17/340,621 recites the same language in claim 16.
	Regarding claim 41, co-pending application 17/340,621 encompasses the same language in claims 2-3.
	Regarding claims 42-44, co-pending application 17/340,621 encompasses the same language in claims 38-40.
	Regarding claim 45, co-pending application 17/340,621 encompasses the same language in claim 24.
	Regarding claim 46, co-pending application 17/340,621 encompasses the same language in claim 34.  
	Regarding claim 47, co-pending application 17/340,621 encompasses the same language in claim 35.
Claims 36-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/340,641 (reference application) in view of Gonzales et al (US. Pat. App. Pub. 2005/0074489), further in view of Cherukuri (US. Pat. app. Pub. 2001/0048965).
Regarding claims 36-37, the co-pending claims in 17/340,621 fail to disclose any of the claimed sugar alcohol components; however, the Cherukuri reference teaches that sugar alcohol, isomalt, is one of a myriad of sugar substitutes, including sorbitol, which is known for its use in chewable, effervescent compositions (see para. [0046] and abstract). Hence, it would have been obvious to one having ordinary skill in the art at the time of the invention to have opted to use such a compressible sugar-free alcohol in composition of the co-pending claims (corresponding to the claimed “wherein the at least one sugar alcohol is...isomalt’).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35 and 38-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al (US. Pat. App. Pub. 2006/0191548) in view of Gonzales et al (US. Pat. App. Pub. 2005/0074489). 
Regarding independent claim 35, and dependent claims 39-40, Strickland et al discloses a myriad of smokeless compositions (designed for placement in a user’s mouth) - any of which contain tobacco (material derived from a member of the Nicotiana genus of plant) (see paras. [0023],[0049])(corresponding to the claimed “[a] composition adapted for introduction into the oral cavity of, comprising: (a) a material derived from an herbal or botanical source”; and the “wherein the material derived from an herbal or botanical source comprises a material derived from a plant of the Nicotiana species” of claim 39).
The tobacco compositions may be in the form of flavored tobacco bursts or tabs. When placed in the mouth of a user, a tobacco tab begins to disintegrate immediately, providing flavor to the user. In, at least, a couple of embodiments, Strickland et al discloses that these bursts/tabs may also be effervescent in nature (paras. [0032], [0034], [0051])(corresponding to the claimed “(b) an effervescent material capable of causing effervescence in the oral cavity upon dissolution of the composition in the oral cavity”).
Strickland et al does not state that its effervescent tobacco tab composition includes a “gasified sugar alcohol” which contains “an entrapped water vapor and at least one sugar alcohol”; however, the Gonzales et al reference teaches that in water-soluble tablet compositions, intended to be orally consumed, an effervescent formulation can be provided that includes a first gas-dispersing sugar-substitute component (i.e., sorbitol) wherein a first gas (i.e., air - which inherently contains “water vapor”) is released (or “erupted”), and a second gas-generating component (citric acid/sodium bicarbonate) wherein a second gas is generated/evolved, upon contact with a minimal amount of water (i.e., saliva in the mouth of a user). These gas-dispersing components should generally comprise about 5% to about 85% of the total weight of the final composition, and this effervescent combination serves to enhance both the release and penetration of the active ingredient for more effective administration of an active ingredient to the user (see abstract and para. [0012]). From this teaching, one of ordinary skill in the art would have been motivated to substitute this sugar alcohol-based effervescent system (in place of the sugar-based structure) in the tobacco tab/burst composition(s) of Strickland et al in order to appreciate the benefits disclosed in Gonzales et al, as well as provide a chewable tobacco product having fewer calories due to the “sugar-free” nature of sugar alcohols (corresponding to the claimed “the effervescent material comprising a gasified sugar alcohol material comprising entrapped water vapor and at least one sugar alcohol, the gasified sugar alcohol material being present in an amount from about 10 to about 50 dry weight percent of the composition”). 
Strickland et al discloses that its exemplary tobacco tab/burst may comprise maltodextrin (read: filler) in an amount ranging from 5-20% of the final tobacco composition (see paras. [0032], [0151], [0158] and Examples 27 and 28) (corresponding to the claimed “(c) at least one filler present in an amount of about 5 to about 60 dry weight percent of the composition”; and the “wherein the filler comprises…maltodextrin” recitation of claim 40).
And lastly, while the modified Strickland et al composition fails to show that its effervescent formulation also includes a “lipid”, Strickland et al does teach that a lubricant may be provided in its composition, specifically vegetable oils (read: lipids) may serve as a lubricant for its compositions (see para. [0050]). Hence, it would have been obvious to one having ordinary skill in the art at the time of the invention to have optimized the amount of said lubricant, in the modified Strickland et al and Gonzales et al tobacco product, and arrived at the claimed concentration percentage, after routine experimentation, to determine the superior amount of said “lipid” to enable optimal mechanical properties of the resulting effervescent product (corresponding to the “(d) a lipid in an amount of at least about 7 dry weight percent of the composition”).
Regarding claim 38, as stated above, Strickland et al discloses that compounds (read: lubricants) such as vegetable oils can be used in its tobacco composition (see para. [0050]). While it does not indicate the particular type of vegetable oil that can be used it would have been obvious to one of ordinary skill in the art to have chosen any of the claimed oils as each of them are widely known and used in many arts (corresponding to the claimed “wherein the lipid is selected form the group consisting of palm oil, palm kernel oil, safflower oil, soybean oil, cottonseed oil…”). 
Regarding claims 41 and 43, Strickland et al discloses that “appropriate amounts” of sodium bicarbonate and citric acid may be provided in its effervescent tab (see para. [0158]) (corresponding to the “further comprising a combination of at least one acid and at least one base” recitation of claim 41; and the “wherein the composition comprises at least one triprotic acid, and at least one base selected from a carbonate material, a bicarbonate material, and a mixture thereof” recitation of claim 43). 
Regarding claim 42, it would have been obvious to one having ordinary skill in the art at the time of the invention to have arrived at the claimed acid/base percentages after undergoing routine experimentation and determining that such concentrations enabled superior qualities in the final effervescent tobacco product (corresponding to the claimed “wherein the composition comprises at least about 1 dry weight percent of at least one acid and at least about 1 dry weight percent of at least one base”).
Regarding claim 44, Strickland et la discloses that its exemplary tab may include .77-.78% sodium chloride (see paras. [0155]-[0156]) (corresponding to the claimed “further comprising up to about 5 dry weight percent of sodium chloride”). 
Regarding claim 45, Strickland et al discloses that its smokeless tobacco compositions, in tab form, can be fabricated via direct compression (see para. [0153])(corresponding to the “wherein the composition is in a compressed or extruded form”).
Regarding claim 46, the tabs/bursts of Strickland et al may be shaped in the form of pellets (see para. [00152]) (corresponding to the clamed “wherein the composition is in a predetermined shape selected from …pellet”).
Regarding claim 47, Strickland et al states that any of its tobacco compositions may include a coating (see para. [0014])(corresponding to the claimed “further comprising an outer coating”).
Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al (US. Pat. App. Pub. 2006/0191548) in view of Gonzales et al (US. Pat. App. Pub. 2005/0074489), further in view of Cherukuri (US. Pat. app. Pub. 2001/0048965).
Regarding claims 36 and 37, the modified Strickland et al composition fails to disclose any of the claimed sugar alcohol components; however, the Cherukuri reference teaches that sugar alcohol, isomalt, is one of a myriad of sugar substitutes, including sorbitol, which is known for its use in chewable, effervescent compositions (see para. [0046] and abstract). Hence, it would have been obvious to one having ordinary skill in the art at the time of the invention to have opted to use such a compressible sugar-free alcohol in the tobacco product of Gonzales et al (corresponding to the claimed “wherein the at least one sugar alcohol is...isomalt”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747